Name: Commission Regulation (EEC) No 1915/82 of 15 July 1982 altering the rates of the refunds applicable to certain milk products exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 208/56 Official Journal of the European Communities 16 . 7 . 82 COMMISSION REGULATION (EEC) No 1915/82 of 15 July 1982 altering the rates of the refunds applicable to certain milk products exported in the form of goods not covered by Annex II to the Treaty information at present available to the Commission that the export refunds at present applicable should be altered as shown in the Annex to this Regulation , HAS ADOPTED THIS REGULATION : Artidc 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1963 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 1 83/82 (2), and in particular Article 17 (5) thereof, Whereas Commission Regulation (EEC) No 171 2/82 (3) of 30 June 1982 has fixed the rates of the refunds applicable from 1 July 1982 to certain dairy products exported in the form of goods not covered by Annex II to the Treaty ; Whereas it follows from applying the rules and criteria contained in Regulation (EEC) No 1712/82 to the The rates of the refunds applicable to certain milk products exported in the form of the products which appear in the Annex to Regulation (EEC) No 804/68 are hereby altered as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 16 July 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 July 1982 . Fur the Commission Poul DALSAGER Member of the Commission (  ) OJ No L 148 , 28 . 6 . 1968 , p . U. ( 2 ) OJ No L 140 , 20 . 5 . 1982, p . I. (') Of No L 189 , ! . 7 . 1982, p . te . 16 . 7 . 82 Official Journal of the European Communities No L 208/57 ANNEX to the Commission Regulation of 15 July 1982 altering the rates of the refunds applicable to certain milk products exported in the form of goods not covered by Annex II to the Treaty (EClJ/100 kv) CCT heading No Description Rate ofrefund ex 04.02 A II ex 04.02 A II ex 04.02 A III Powdered milk , obtained by the spray process , with a fat content of less than 1 -5 % by weight and with a water content of less than 5 % by weight (PG 2) : a) On exportation of goods of CCT heading No 3.5.01 b) On exportation of other goods Powdered milk, obtained by the spray process , with a fat content of 26 % by weight and a water content of less than 5 % by weight (PG 3) Concentrated milk , with a fat content by weight of 7-5 % and a content by weight in dry matter equal to 25 % (PG 4) Butter, with a fat content by weight of 82 % (PG 6) : a ) On exportation of the following goods manufactured under the conditions laid down in Regulations (EEC) No 262/79 , (EEC) No 1468 /79 and (EEC) No 1932/81 :  goods falling within CCT heading No 19.08 or subheadings 18.06 B and 21.07 C,  powdered preparations for making ice-cream and similar edible products called ' ice-mix' falling within . CCT subheading 18.06 D and heading No 21.07,  raw doughs and powdered preparations falling within CCT subheading 19.02 B II b ) b ) On exportation of goods of CCT subheadings 18.06 D II c ) and 21.07 G VII to IX to : ex 04.03 43-00 75-00 19-98 138-00 1 25-00  Zone C 2 (')  Other destinations c) On exportation of other goods (') Zone C 2 is that defined in Regulation (EEC ) No 1098 / 68 , as last amended by Regulation (EEC) No 2283 /81 . .